Citation Nr: 1622652	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-49 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 22, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from July 2009 and November 2009 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Veterans' Law Judge (VLJ) at a videoconference hearing in January 2012 and a transcript of the hearing has been associated with the claims file.  Additionally, as the VLJ who conducted the hearing has since retired from the Board, the Veteran was afforded an additional opportunity for a Board hearing; however, in January 2016, the Veteran indicated that he did not desire an additional hearing before the Board.  

At the January 2012 Board hearing, the Veteran raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  The matter was previously remanded by the Board in September 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The Board has also considered its "well-established" duty to maximize a claimant's benefits, which requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114(s) (West 2014).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Notably, the Veteran is in receipt of a schedular 100 percent disability rating from May 22, 2012, as well as SMC benefits under 38 U.S.C.A. § 1114(s).  Therefore, having considered the above, and as noted in the September 2014 Board remand, the Veteran's claim on appeal is limited to entitlement to a TDIU rating prior to May 22, 2012.  


FINDING OF FACT

Prior to May 22, 2012, the Veteran was precluded from securing and following a substantially gainful occupation by reason of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met, prior to May 22, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran's service-connected disabilities include major depressive disorder without psychotic features (rated as 50 percent disabling from March 3, 2009; as 70 percent disabling from January 4, 2012; and as 100 percent disabling from March 27, 2014), coronary artery disease (rated as 100 percent disabling from May 22, 2012 and as 60 percent disabling from July 1, 2012), diabetes mellitus type II with erectile dysfunction and bilateral cataracts (rated as 20 percent disabling from July 16, 2003; as 60 percent disabling from January 31, 2012; and as 20 percent disabling from January 5, 2016), peripheral neuropathy of the right and left upper extremities (each rated as 20 percent disabling from January 5, 2016), peripheral neuropathy of the right and left lower extremities (each rated as 10 percent disabling from July 16, 2003), bilateral hearing loss (rated as 10 percent disabling from January 31, 2012), and tinnitus (rated as 10 percent disabling from January 31, 2012).  In pertinent part, his combined disability rating is 70 percent from March 3, 2009; 80 percent from January 4, 2012; 90 percent from January 31, 2012; and 100 percent from May 22, 2012.  In considering the Veteran's diabetes mellitus and lower extremity peripheral neuropathy as disabilities resulting from common etiology (from March 3, 2009 to January 30, 2012), he has met the schedular criteria for a TDIU rating from March 3, 2009, that date of his claim for an increase.  See 38 C.F.R. § 4.16(a).  

However, the question remains whether these service-connected disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.  In this regard, the Board has considered the Veteran's educational and employment background.  The evidence of record reflects that he was employed as a truck driver from 1981 to 2003 and has an eighth grade education.  SSA disability records show that the Veteran was found to be disabled from January 7, 2003 due to nonservice-connected conditions; specifically, primary immune system arthritis cervicalgia, and secondary ankylosing spondylitis and other inflammatory spondylopathies which resulted from a motor vehicle accident.  

However, the Board finds that the Veteran's service-connected disabilities alone rendered him incapable of performing the physical and mental acts required by employment, prior to May 22, 2012.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In particular, on VA psychiatric examination in June 2009 the Veteran was extremely nervous and agitated throughout this interview.  He stated that he had a depressed mood much of the time.  The examiner described the Veteran's psychiatric disorder as severe.  Thereafter, the Veteran was hospitalized for depression and suicidal ideation in August 2009.  On neurological examination in September 2009, the Veteran reported numbness, paresthesias, and pain in his lower extremities.  With respect to diabetes mellitus, a VA treatment note dated in February 2010 showed that the Veteran stated that when works on his farm he noticed that his glucose levels went down and tended to feel dizzy.  He was hospitalized for hyperglycemia in July 2011.  At his hearing in January 2012, the Veteran testified that had panic attacks two to three times a week, as well as problems with his memory, and that he preferred to be alone.  He also stated that his peripheral neuropathy caused problems with driving.

The Board finds that the Veteran was unable to secure or maintain substantially gainful employment as a result of his service-connected conditions, prior to May 22, 2012.  Given the restrictions on his employability caused by his service-connected disabilities and resolving any doubt in his favor, the Board finds that the combined effects of the manifestations of his service-connected disabilities are sufficiently incapacitating as to result in unemployability in light of the severity of his disabilities, occupational and educational history, and experience.  Here, the Veteran has a an 8th grade education and his work experience involved 22 years as a truck driver.  He has not worked since 2003.  Given the restrictions on his ability to do physical labor due to his diabetes, lower extremity neuropathy, and diabetes, combined with the interpersonal difficulties and depression associated with his service-connected psychiatric disorder, it is unclear what type of work the Veteran could perform when considering his educational and occupational experience.  

In sum, having carefully considered the Veteran's contentions, his education and employment background, and all of the limitations imposed on him as a consequence of his service-connected disabilities, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for entitlement to a TDIU have been met prior to May 22, 2012.  See 38 C.F.R. § 4.16; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, prior to May 22, 2102, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


